Citation Nr: 0627225	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  04-04 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Whether new and material evidence has been received to 
re-open a claim for a right ankle distal fibula fracture.

2.  Entitlement to service connection for a right ankle 
distal fibula fracture claimed as secondary to right knee 
meniscectomy.

REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel




INTRODUCTION

The veteran had active service from June 1988 to June 1992.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Anchorage, Alaska, which denied service connection for right 
ankle distal fibula fracture as secondary to service-
connected right knee meniscectomy.

The veteran was previously denied service connection in 
February 2002 for a right ankle distal fibula fracture as 
secondary to service-connected cold injury residuals, 
bilateral feet. 

FINDINGS OF FACT

1.  By rating decision dated February 2002, the veteran was 
denied service connection for a right ankle distal fibula 
fracture as secondary to the 
service-connected disability of cold injury residuals, 
bilateral feet.

2. The veteran did not perfect an appeal of the February 2002 
decision.

3. The evidence received since February 2002, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim 
for service connection for a right ankle distal fibula 
fracture and raises a reasonable probability of 
substantiating the claim.

4. A right ankle distal fibula fracture is related to the 
veteran's service-connected right knee meniscectomy.  

CONCLUSIONS OF LAW

1.  The February 2002 rating decision is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2000).

2. New and material evidence has been received to reopen a 
claim for service connection for a right ankle distal fibula 
fracture.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2005).

3. A right ankle distal fibula fracture is proximately due to 
a service-connected disability. 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Finality

In a February 2001 rating decision, the RO denied service 
connection for a right ankle distal fibula fracture, claimed 
as secondary to cold injury residuals, bilateral feet.  The 
RO found that the evidence of record did not establish a 
causal relationship between the veteran's right ankle 
fracture and his service-connected  foot condition.  

The veteran filed a notice of disagreement in September 2001 
but did not perfect an appeal.  Because the veteran did not 
timely appeal the decision to the Board, the February 2001 
rating decision became final.  38 U.S.C.A. § 7105(c) (West 
1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2000).

The veteran sought to reopen his claim for service connection 
for a right ankle distal fibula fracture by submitting a VA 
Form 21-4138 (Statement in Support of a Claim) in March 2003.  
A claim that is subject to a prior denial may be reopened if 
new and material evidence is received with respect to that 
claim.  Once a claim is reopened, the adjudicator must review 
it on a de novo basis, with consideration given to all the 
evidence of record.  38 U.S.C.A. § 5108 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996). 

For claims filed on or after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with the previous evidence 
of record,  relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative, nor redundant of the evidence of record 
at the time of the last prior final denial of the claim 
sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156 (a) (2005).

The veteran seeks service connection for right ankle distal 
fibula fracture as secondary to a right knee meniscectomy.  
The veteran previously sought service connection for a right 
ankle distal fibula fracture as secondary to cold injury 
residuals, bilateral feet.  Although the veteran has offered 
a new theory of causation, the claimed disability is the 
same.  Therefore this claim is  properly before the Board as 
a claim to re-open rather than a new claim for service 
connection.  See Ashford v. Brown, 10 Vet. App. 120, 123 
(1997).  

The evidence that has been associated with the claim file 
since the prior denial includes new VA and outpatient medical 
records.  These medical records show that, prior to the right 
ankle fracture,  the veteran complained of instability, 
stiffness, swelling and pain in the right knee.  This 
evidence includes records of the veteran's September 2003 
right knee surgery, a report of a VA examination in 2005 and 
a lay statement from a witness to the injury.  

The Board finds that the evidence is new because it was not 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  The Board also finds that this 
evidence is material.  It bears directly and substantially 
upon the matter under consideration, and by itself or in 
connection with the evidence previously assembled, it is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
right ankle fracture.  This new evidence indicates a nexus 
between the service-connected right knee meniscectomy and the 
right ankle fracture.  Such evidence was lacking at the time 
of the prior denial of service connection.

Having determined that new and material evidence has been 
received, the Board may reopen the claim of entitlement to 
service connection for right ankle fracture.
ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for a right ankle fracture.  To 
this extent, the appeal is allowed.

II.   VA's Duties to Notify and to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice, consistent 
with the requirements of 38 U.S.C.A. § 5103(A), 38 C.F.R. 
3.159(b), and Quartuccio, that informs the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide.  In what 
can be considered a fourth element of the requisite notice, 
the Court further held that, under 38 C.F.R. § 3.159(b), VA 
must request the claimant to provide any evidence  in his 
possession that pertains to the claim.  Id. at 120-21.  The 
Court has indicated that notice under the VCAA must be given 
prior to an initial unfavorable decision by the agency of 
original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  Under these provisions, VA is required to obtain 
service medical records and relevant VA healthcare records 
and must make reasonable efforts to help the veteran obtain 
other relevant medical records.  The duty to assist also 
requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2005). 
The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183.  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  This notice must include notice that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.  Id. 

The Court has ruled that the VCAA requires additional 
notice when a claimant seeks to reopen a previously 
denied claim.  On March 31, 2006, the Court issued a 
decision in the appeal of Kent v. Nicholson, No. 04-181 
(U.S. Vet. App. Mar. 31, 2006), which held that VA must 
examine the basis for a denial of a previously 
disallowed claim and provide the veteran with notice of 
the evidence of service connection found lacking in the 
previous denial.  Kent slip op. at 9.




A.	Duty to Notify

In a letter dated June 2003, the RO provided the veteran 
with notice regarding his claim for service connection.  
This notice was provided prior to the unfavorable rating 
decision in August 2003.  This notice informed the 
veteran that new and material evidence was required to 
re-open his claim.  It further stated that, to qualify 
as new, the evidence must be submitted to the VA for the 
first time, and to qualify as material, it must relate 
to an unestablished fact necessary to substantiate the 
claim.

In the same letter, the RO outlined the evidentiary 
requirements of a service connection claim.  The RO also 
informed the veteran what evidence it had in its 
possession, what evidence it would obtain on the 
veteran's behalf and what evidence it would assist the 
veteran in obtaining. 

With respect to the evidentiary elements found lacking 
in his previous claim, the RO informed the veteran in 
the February 2002 rating decision and in the  statement 
of the case that the claim lacked  medical evidence of a 
relationship between the  right ankle fracture and the 
service-connected right knee condition and lacked 
witness statements regarding how the injury occurred. 

II.  Duty to Assist

The RO made reasonable efforts to assist the veteran in 
the development of this claim in accordance with VCAA 
requirements. The veteran was afforded a VA examination 
and medical opinion.  The record in this case includes 
service medical records, and VA and private treatment 
records.  The veteran has not identified any outstanding 
records that are pertinent to the development of this 
claim.  




III.  Service Connection Claim

The veteran was granted service connection for a right knee 
disability in June 1994.  Records show that the veteran 
fractured his right ankle in April 2000.  The veteran 
contends that instability of the service-connected right knee 
caused the knee to give way, causing him to fall and fracture 
the ankle.  The veteran subsequently underwent open reduction 
and internal fixation of the ankle.
 
Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a) (2005).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Evidence in this case includes service medical records and VA 
and private medical records dated from 1993 to 2005.  Service 
medical records are negative for any treatment or diagnosis 
of a right ankle disability.  VA medical records dated 
September 1993 show that the veteran reported instability of 
the right knee with occasional locking and was diagnosed with 
probable internal knee derangement.  The veteran had a right 
partial lateral meniscectomy in July 1995.  VA medical 
records show that the veteran continued to report instability 
and popping in the right knee following that surgery.  A 
March 1997 VA examination revealed a decreased range of 
motion of the right knee on active weightbearing to 20 
degrees flexion and a normal passive range of motion of the 
right knee.  Treatment records from VAMC Anchorage, dated 
from 2001 to 2003, demonstrate that the veteran complained of 
pain, swelling and difficulty with bending the right knee.   
He reported that he often used a brace for support of the 
knee.  The veteran had surgery to repair a torn anterior 
cruciate ligament in September 2003.  Additional evidence 
includes a lay statement from a witness who saw the veteran 
lying on the ground after his fall.  The witness, C.D., 
states that the veteran told him that his knee had given out.

The veteran had a VA examination of the right knee and right 
ankle in May 2004.  The VA examiner was asked to determine 
whether the right ankle fracture in April 2000 was related to 
the service-connected right knee disability.  The VA 
physician noted the veteran's account that he fell and 
fractured his ankle when his right knee gave out.  The 
physician opined that the veteran's right knee was unstable 
at the time of the fall due to an anterior cruciate ligament 
insufficiency.  The physician further opined that, as the 
anterior cruciate ligament reconstruction had not been 
performed at the time of the reported fall, the right knee 
would have been unstable.  
The physician concluded that there is a "strong medical 
possibility" that placing weight on the right leg while 
stepping up on a curb could have caused the knee to give way, 
resulting in a subsequent fall and ankle fracture.  

Additionally, the Board notes the April 2000 emergency room 
record which contains notations of the veteran's account that 
he slipped on ice.  This record was cited by the RO in the 
previous denial.  The VA physician who examined the veteran 
provided a rationale that accounted for the possibility that 
the veteran slipped on ice due to the instability of the 
right knee. 

The Board has reviewed the aforementioned evidence and 
concluded that the evidence favors the veteran's claim.  
Medical records dated prior to the right ankle fracture 
contain evidence of instability of the right knee, and a VA 
medical opinion supports the veteran's claim.  Accordingly, 
the Board finds that service connection for a right ankle 
fracture is warranted.







ORDER

Service connection for a right ankle distal fibula fracture 
is granted.


______________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


